Citation Nr: 0118773	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  94-44 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from February 1982 to October 
1986.

This appeal arises from the May 1993 rating decision from the 
Montgomery, Alabama Regional Office (RO) that denied the 
veteran's claim for service connection for hearing loss and 
denied the veteran's claim for entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU). 

This case was remanded in March 1997 for further development.  
The case was thereafter returned to the Board.

In the March 1997 Board Remand, it was noted that the veteran 
may have attempted to raise the issues of entitlement to 
service connection for headaches and for glaucoma of the left 
eye.  These issues were referred to the RO for appropriate 
action.  It does not appear that any action was undertaken.  
Therefore, these issues are again referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  By decision of the Board in May 1991, service connection 
for hearing loss was denied.  

3.  The additional evidence submitted in connection with the 
claim has not been considered previously and is so 
significant that it must be considered with all the evidence 
of record to fairly decide the claim for service connection 
for hearing loss.

4.  There is no showing that the veteran has a current 
disability of hearing loss for VA purposes.

5.  Service connection is in effect for glaucoma of the right 
eye, having light perception only, rated at 30 percent, and 
for scars of the right ear, rated at 10 percent.  The 
combined schedular rating is 40 percent.  The veteran is 
additionally in receipt of special monthly compensation under 
38 U.S.C.A. § 1114(k) for loss of use of one eye having light 
perception.  

6.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSIONS OF LAW

1.  The May 1991 decision of the Board that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1105 (2000).

2.  Evidence received since the May 1991 Board decision is 
new and material, and thus, the claim for service connection 
for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.); 38 C.F.R. § 3.156(a) (2000).

3.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131  (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. 
seq.); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).

4.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in January 1982, no 
history of hearing loss was reported.  On examination, the 
veteran's ears was clinically evaluated as normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
10
5
10
15
10

On an audiological evaluation in August 1984, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
10
5
5
10
15

In October 1985, the veteran was seen after a portion of a 
tree fell on his head, whereupon he fell and hit his head on 
a stump.  Several lacerations on and about the right ear were 
sutured.  

On a separation examination in August 1986, no history of 
hearing loss was reported.  On examination, the veteran's 
ears was clinically evaluated as normal.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
5
5
10
10
25

On a VA examination in November 1989, the veteran was seen 
with complaints including right ear hearing loss.  The 
veteran reported that he was hit in the right side of the 
face and ear with a log while in service.  He was off work 
for a couple of weeks and began to notice that he could not 
hear very well on his right ear.  Currently he reported that 
his hearing was decreased somewhat.  On examination, the 
hearing was normal to confrontation examination.  The 
impression included possible post traumatic hearing loss in 
the right ear, not documented by confrontation examination.  

By rating action of March 1990, service connection for 
hearing loss was denied; the veteran appealed this 
determination.  

Additionally, by the March 1990 rating action, service 
connection for glaucoma of the right eye having light 
perception only was granted and a 30 percent evaluation was 
assigned and service connection for scars of the right ear 
was granted with a 10 percent evaluation assigned.

A VA treatment record from August 1990 shows that the veteran 
reported that he sustained blunt trauma to the right ear and 
temporal region in September 1986.  The assessments included 
sensorineural hearing loss to the right ear, possibly 
secondary to temporal bone fracture in 1986.

By decision of the Board in May 1991, service connection for 
hearing loss was denied, as not having incurred in service, 
or until several years post service.

Evidence received subsequent to the May 1991 Board decision 
includes the following:

Received was a September 1990 record from Brookwood/Vestavia 
Hearing and Speech Center, wherein it was noted that the 
veteran was seen for audiological evaluation.  He had a 
history of a blow to the right side of the head which had 
resulted in right blindness.  Pure tone audiometric testing 
produced thresholds which were unacceptable to the tester and 
were believed to be inaccurate.  Speech reception thresholds 
of 20 dB HL in the left ear and 40 dB HL in the right ear did 
not agree with pure tone averages of 38 dB and 58 dB for the 
left and right ears respectively (pure tone average should be 
within 7 dB of speech reception threshold to assure 
accuracy).  Admitted pure tone thresholds indicated a mild-
to-moderate sensorineural loss in the left ear and moderately 
severe loss in the right ear.  As it was not felt that the 
veteran was cooperative, a cursory bone conduction test only 
was done.  The present test results were unacceptable, but 
did not rule out true hearing loss which might have occurred 
as a result of the head injury.  

Received was a private treatment record from September 1990 
regarding the eyes.

In December 1992, the veteran filed a claim for TDIU.  He 
reported that he last worked from January 1987 to April 1990 
as a cashier at a convenience store.  Prior to that he was in 
the service.  He lost time from work for nine months off and 
on due to disability.  He reported that he left his last job 
because of his disability and reported that doctors told him 
not to work.  He reported the date that his disability 
affected his full time employment was April 1990.  He 
indicated that he completed one year of college.  

Included in the claims file were VA treatment records from 
November 1990 to December 1992 that include treatment for 
disabilities not at issue in the current appeal.  
Additionally of record is a January 1991 dental record that 
shows that the veteran reported that he was blind in the 
right eye and deaf in the right ear due to an accident.  Also 
included were treatment records that show that the veteran 
had glaucoma of the right eye with no light perception.

On a VA examination in January 1993, the veteran had well 
healed scarring over the right ear lobe but no frank 
disfigurement.  The impressions included decreased visual 
acuity on the right secondary to trauma and history of 
glaucoma, status post impact injury while in the service with 
scarring of his right ear lobe which was mildly disfiguring, 
and high frequency hearing loss secondary to trauma, refer to 
audio examination.  The veteran had additional disability 
that is not at issue in the current appeal.  

On the authorized audiological evaluation in February 1993, 
the veteran reported decreased hearing since 1986.  He 
reported that he was accidentally hit in the head by a tree 
in August 1986.  He reported a history of earaches, vertigo, 
and noise exposure.  The veteran indicated that he was 
exposed to loud noise for five years while in an infantry 
unit.  He denied medical treatment or surgery involving his 
ears.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
20
20
LEFT
10
5
5
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The results suggested hearing within normal limits 
bilaterally.  The thresholds were believed to represent true 
organic acuity.  

Included in the claims file were VA treatment records from 
March 1993 to December 1993 that included treatment for 
disabilities not at issue in the current appeal.  
Additionally, the records include optometry examinations 
regarding the eyes that show that the veteran had end stage 
pigmentary glaucoma of the right eye.

On a VA examination in May 1997, the veteran was seen for 
evaluation of scars secondary to an injury while in service.  
There was a three centimeter well healed posterior auricular 
scar with some mild keloid formation.  There was no other 
excoriation.  The scar did cause him some discomfort, 
particularly with wearing wrap-around glasses which would 
irritate the ear.  He additionally had complaints regarding 
disabilities not currently at issue.  He was blind in the 
right eye secondary to trauma.  With regard to the ear, the 
tympanic membrane was mildly scarred but the veteran's 
hearing was normal to conversation and back auricular area. 

On a VA examination in May 1997, the veteran reported 
decreased hearing since August 25, 1986 after being hit in 
the head on the right side by a tree.  He stated that he had 
blindness in the right eye due to the blow to the head from 
the tree.  He additionally had complaints regarding 
disabilities not currently at issue.  The veteran 
additionally reported a history of pain in the right ear, 
drainage from the right ear, and noise exposure.  He reported 
no other medical treatment or surgery involving the middle or 
inner ear.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
30
LEFT
10
10
10
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The audiological test results suggested hearing within normal 
limits bilaterally.  The thresholds were believed to be a 
fair representation of true organic acuity.  

It was additionally indicated that the veteran's records were 
reviewed and the hearing evaluations from the military dated 
in January 1982, August 1984, and August 1986 showed hearing 
within normal limits bilaterally; however, the veteran stated 
that the August 1986 evaluation was performed prior to the 
head trauma that he received when hit by the tree.  Further, 
VA examination in February 1993 suggested hearing within 
normal limits bilaterally.  A hearing evaluation from 
Brookwood Vestavia Hearing and Speech Center from September 
1990 indicated a hearing loss.  When comparing thresholds 
obtained on the current examination with service induction 
examination from January 1982, a 10-20 dB decrease in hearing 
was noted in the right ear.  It was the examiner's opinion 
that head trauma as described by the veteran could cause 
decreased hearing and could possibly explain the decrease in 
thresholds in the right ear.  

On a VA examination from June 1997, the veteran complained of 
decreased hearing on his right side.  He reported other 
complaints related to disabilities not at issue in the 
current appeal.  His audiogram and typanogram revealed a 
noise induced hearing loss in the right in the 3,000 to 4,000 
Hz range and on the left side he had normal hearing.  He had 
a pure tone average of 24 on the right and 15 on the left.  
The physical examination was normal.  The impression and plan 
included slightly asymmetrical sensorineural hearing loss.  
An ABR was requested to rule out acoustic neuroma.  Audio 
Brain Stem Response testing from June 1997 were determined to 
be within normal limits bilaterally.  

Associated with the claims folder were Social Security 
Administration (SSA) records which included a decision from 
February 2000, granting disability insurance benefits to the 
veteran.  It was noted that the veteran had been receiving 
disability benefits since March 1991, which terminated 
January 1999.  The current decision reinstated the benefits 
and indicated that the veteran was disabled since April 1990 
and his disability did not cease.  The veteran was awarded 
disability benefits in March 1991 based on disabilities of 
right ear hearing loss, migraine headaches, and loss of 
vision in the right eye and these were considered to be 
severe.  Additionally, the veteran currently had back pain 
due to a vertebral fracture sustained in a motor vehicle 
accident in May 1997.  

The SSA records additionally include procedural information 
regarding the veteran's SSA claim and are not relevant to the 
current appeal.  Of note, however, is a July 1999 SSA 
Disability Hearing Officer Review where it was indicated that 
the veteran complained that he was unable to hear from the 
right ear, and would hear mostly from the left.  He reported 
he was blind in the right eye.  He additionally described 
other disabilities, not at issue in the current appeal.  The 
Disability Hearing Officer's observation of the claimant 
included that no difficulty was observed with the veteran's 
hearing.  It was noted that the veteran could hear low tones.  

A SSA examination of the eye from November 1998 includes that 
the veteran had chronic glaucoma of the right eye.  There 
were no restrictions for work places.  

A SSA examination from April 1999 includes that the veteran 
had complaints regarding disabilities not at issue in the 
current appeal.  The veteran reported that in August 1986 he 
was carrying a big log when he lost control and it hit him in 
the back of the right ear.  The right ear was stitched.  He 
had glaucoma in the right eye since the injury.  The veteran 
also had complaints that his hearing in the right ear was 
deteriorated.  The veteran's problems included blind in the 
right eye and decreased hearing in the right ear, post 
trauma.  

On a SSA psychological evaluation in April 1999, the veteran 
reported that as a result of a head injury in service, he 
suffered vision loss in the right eye, hearing loss in the 
right ear, and severe headaches.  The veteran's employment 
history included that he worked in a convenience store for 
approximately three years before he had to resign secondary 
to taking too many sick days.  For four months prior to his 
resignation he had held a managerial position at the store.  
According to the veteran, the headaches adversely affected 
his ability to maintain employment. 

Included with the SSA records were VA treatment records from 
September 1989 to September 1998, from December 1998 to 
January 1999, and from February 1999 to August 1999 that 
include treatment for disabilities not at issue in the 
current appeal.  Further included was an optometry record 
showing treatment for pigmentary glaucoma of the right eye 
and a copy of the November 1989 VA examination of the eye.

On a VA examination of the eyes in March 2001, the diagnoses 
included history of trauma, right face and head, with 
subsequent glaucoma and optic atrophy.  There was no light 
perception of the right eye.  Additionally evaluated was the 
left eye, which is not at issue currently.


II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this regard, medical examinations have been conducted, 
treatment records have been obtained to the extent they are 
available, SSA records have been obtained which include 
recent VA treatment records, there has been notice as to 
information needed, there have been rating decisions, a Board 
Remand, and a statement of the case and supplemental 
statements of the case sent to the appellant.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  
Furthermore, it is noted that the appellant was provided with 
a notice letter setting out the provisions of the act, and 
requesting information concerning further development.  No 
response indicating the need for further development was 
received.

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2000).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

It is noted that in the March 1997 Board Remand it was 
indicated that the veteran's claim had not been adjudicated 
on a new and material basis and that it would be prejudicial 
to him for the Board to do so without having the issue 
considered by the RO.  Subsequent to the Remand, in the May 
2001 Supplemental Statement of the Case, the RO indicated 
that the issue was new and material and said that due to the 
evidence, the claim was reopened.  However, the laws and 
regulations regarding new and material claims were not 
provided.  In this case, the Board finds that due to the 
decision to reopen by the RO and agreed with by the Board, as 
further discussed below, the veteran is not prejudiced by any 
failure to be provided the new and material regulations. 

The pertinent additional evidence submitted since the May 
1991 Board decision includes a VA examiner's opinion from May 
1997 that head trauma in service could possibly explain a 
hearing loss of the right ear and a SSA disability examiner's 
notation that the veteran had decreased hearing in the right 
ear that was post trauma.  This evidence is sufficient to 
reopen the veteran's claims for service connection for 
hearing loss.  The evidence is new in that it has not been 
considered previously and it is not cumulative of evidence 
already of record.  It is also material as it bears directly 
and substantially upon the matter under consideration and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.) for the specific requirements 
for developing claims.  As noted above, the Board finds that 
this duty to assist has been satisfied in this case.

Further, the Board notes that the reopening of the veteran's 
claim raises a due process issue which was addressed by the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant 
to Bernard, the Board must consider whether addressing the 
veteran's claim on a de novo basis would cause prejudice to 
the veteran if it was not so considered by the RO.  In this 
case, the RO adjudicated the veteran's claim on a de novo 
basis, therefore, there is no prejudice to the veteran in 
adjudicating his claim. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000). Where a veteran served 90 days or 
more during a period of war or after December 31, 1946 and 
sensorineural high frequency hearing loss becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

In this case, there is no showing that the veteran has a 
current disability of hearing loss for VA purposes, pursuant 
to the 38 C.F.R. § 3.385.  It is recognized that the veteran 
may have a hearing loss; however the audiological evaluations 
do not show that the level of hearing loss reaches the level 
to be considered a hearing loss disability for VA purposes.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hearing loss.

As to the veteran's TDIU claim, total disability meriting a 
100% schedular rating exists "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2000).  
Where the schedular disability rating is less than 100%, a 
TDIU rating may nonetheless be assigned if a veteran is 
rendered unemployable as a result of service-connected 
disabilities, provided that certain regulatory requirements 
are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2000).  
Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

The veteran currently has a 30 percent rating and a 10 
percent rating for his service connected disabilities.  He, 
therefore, does not satisfy the minimum rating required by 
regulation for consideration of a TDIU claim (see 38 C.F.R. § 
4.16(a)).  Additionally, the record contains no competent 
evidence that the service connected disabilities, standing 
alone, without regard to advancing age or non service 
connected disabilities preclude him from engaging in any 
substantially gainful employment.  The veteran reported that 
he had a high school education and one year of college.  The 
veteran receives SSA disability benefits for various 
disabilities, not just his service connected disabilities.  
Indeed, as part of his SSA records, the veteran reported that 
his non service connected headaches prevented him from 
employment.  Accordingly, the veteran is not precluded from 
performing all forms of substantially gainful employment due 
to his service connected disabilities, and the preponderance 
of the evidence is against his claim for TDIU benefits.

Moreover, for the reasons set forth above, it is not shown 
that he is precluded from substantially gainful employment or 
is otherwise unemployable secondary to his service connected 
disorders.  Thus there is no basis for an extraschedular 
award of individual unemployability.  38 C.F.R. §§ 3.321, 
4.16.


ORDER

Service connection for hearing loss is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

